Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/17/2021 have been fully considered but they are not persuasive.

(A) In re applicant states page 10-
Claims 1 and 3-4 are rejected under 35 U.S.C. § 102 as being anticipated by U.S. Application Publication No. 2012/0303425 to Katzin et al. (“Katzin’”).
“A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.’... ‘The identical
invention must be shown in as complete detail as is contained in the ... claim.’ ‘The elements must be arranged as required by the claim.’”” MPEP § 2131. The patent office has the initial
burden of presenting a prima facie case of invalidity. A prima facie case is adequately articulated by notifying the applicant of the reasons for its rejections so long as the explanation is not "so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds
for rejection." Chester v. Miller, 906 F.2d 1574 (Fed. Cir. 1990).

Although a genuine concerted effort has been made to understand the basis for rejection indicated in the June 24, 2021 non-final Office Action, the structure, expression, and formatting of the June 24, 2021 non-final Office Action is so unclear that Applicant is prevented from understanding the basis for rejection. It is unclear why some words are in all caps, some words have the first letter capitalized, some words are bold, underlined, italicized, or combinations thereof, the notation………………………………………………………………………………………


	In response respectfully, formatting to relay knowledge is an art in itself, the examiner has provided, 
“…each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference…”
	In the last action, Pages 3-6, every limitation is mapped to every element set forth in the claims.

	Applicant could have requested an interview.

	When analyzed by the examiner, the essence of the claims appears is, to output data via a user interface, this output is associated with, Chronometry Datasets (User & w/Time data), the results in accord the chronometric object (event), wherein the dataset comprises a Domain specific (user and/or merchant and/or website), dataset, which is in response to obtaining usage intent (user history data, to make suggestions, based on user intent), associated with a low latency database system ().
	As understood by the examiner in light of applicant specification, the process of dealing with large amounts of to identify and prioritize data other than the data expressly requested”.
SEE 0015 of applicant’s disclosure, which describes as understood by the examiner, the essence of the invention, to improve upon, “data expressly requested”, “to identify and prioritize data other than the data expressly requested”.

SEE below note the bolding is to provide emphasis, please review.
“The tools that are available for accessing these systems are limited to outputting data expressly requested by the users and lack the capability to identify and prioritize data other than the data expressly requested. Useful data, such as data aggregations, patterns, and statistical anomalies that would not be available in smaller data sets (e.g., 10,000 rows of data), and may not be apparent to human users, may be derivable using the large volume of data (e.g., millions or billions of rows) stored in complex data storage systems, such as relational database systems, and may be inaccessible due to the complexity and limitations of the data storage systems.”

Please review to the point of understanding, that, data that is not expressly requested (by a user), those skilled in the art would understand, this operation to be any of suggestions or offers (automatically), based on user profiling (or historic data being Usage Intent Based data), as mapped to the art provided, as appears to be illustrated by applicants arguments below (page 11).


{B} In re page 11, applicant states, The June 24, 2021 non-final Office Action cites Katzin, which relates to a point-of-sale network system, which is not particularly relevant to the recited claims.
It is unclear how the Office is interpreting the claim term “data expressing a usage intent.”? The basis for rejection is so unclear that it prevents the applicant from recognizing and seeking to counter the grounds for rejection. It is unclear how anything in Katzin in general, or the cited portions of Katzin in particular, can be considered equivalent to the recited claim element.

It is unclear how the Office is interpreting the claim term “ontological data for a chronometric object.” The Office Action concludes “Ontological data for chronometric (Time) and low latency analysis (abstract)...” This conclusion is unclear. To the extent that the Abstract of Katzin is referenced for a reason other than the reference to “a low-latency processing time- frame” in general, the relevance of the Abstract is unclear and the citation to the reference to “a low-latency processing time-frame” in general is not a sufficient basis to support the rejection. The basis for rejection is so unclear that it prevents the applicant from recognizing and seeking to counter the grounds for rejection. It is unclear how anything in Katzin in general, or the cited portions of Katzin in particular, can be considered equivalent to the recited claim element.

The Office Action concludes “Note, outputs are associated with OFFERS or suggestions, w/low-latency (such as: Recent Time Considerations and/or low latency access and/or analysis such as: with Indexed Data.” It is unclear why output, offers, and suggestions are referenced. The reference to “Recent Time Considerations” is unclear both in terms of support in Katzin and relevance to the recited claim elements. The use of the phrasing “and/or” renders the basis for rejection unclear. The phrase “analysis such as: with Indexed Data” is unclear.

The Office Action concludes “Note based on, "Recent Data History", or filtered [0221] As shown in FIG. 8F, the consumer may view offer bridging in formation 835 at the offer 2 See the a usage intent, such as data indicating requests to access or modify the low-latency data stored in the distributed in-memory database.”)


	In response respectfully it appears all elements are mapped by the examiner to the prior art (as identified by applicant above in view of the examiners office action), including, low latency, suggestions, based on user intent (based on customer profiling data), this data is directly associated with ontological data for a chronometric object, as described by the examiner, as well as addressed multiple times, along with, Low-latency…

Initially in response to the above, applicant has not claimed, “a Low Latency Data Store”, suggests being hardware based, but deemed a broader concept, a Low Latency Database Analysis System (processing), with no reference to Low and no specifics to the reference.

	As provided and considered by the examiner the submitted
IDS 8/13/2021 (1449), cites an Extended search report that all parties should consider in making an analysis of substantially the same issues, the examiner incorporates the opinions herein.

“Note: "low latency" is a relative term and is thus non-limiting as to which such distributed database system would be selected, as closest prior art.”
The current examiner of record, believes the above is clear, in view of, “low latency" is a relative term and is thus non-limiting”. Since, as understood, Low has no frame of reference, beyond the associated claim limitations, as claimed.

Last but not least can applicant explain, how to interpret in view of the above (being a Relative Term), in addition to the understanding that of those skilled in the art should include, Indexing data, causes lower latencies (access time), as well as, only considering, a Range of Data (by Time), lowers latency times and only considering domain specific data, a user data and/or filtering, are all considered, to lower the query latencies (delays), as well as other more sophisticated reasons (embodiments), as understood by the examiner, as applied below.

SEE 0221, “searching limited to Recent History” or a range in Time (Recent Data vs. older Data), reduces query latency (Delay or time required to process), as those skilled in the art would understand the OFFERs, SUGGESTIONs are automatically generated based on user intent as claimed, such as with the use of, based on the consumer's recent purchase history.

 [0221] As shown in FIG. 8F, the consumer may view offer bridging information 835 at the offer bridging screen 800f. For example, the MCB-Platform may provide offer suggestions based on the consumer's recent purchase history.
If there is really is lack in Katzin, since merely, relates to a point-of-sale network system, which is not particularly relevant to the recited claims.
Then applicant has reviewed the reference in the entirely and has identified, the Low Latency embodiments.

SEE Abstract, 
“….determining, within a low -latency processing time-frame….”SEE 0612 (for, an Exchange), 
0615 (within a time frame), 
0618 (by, a modifying the value source record) and 
0619 (decrease network and transaction latency)

The prior art comprises, Low Latency, in exchanges.
[0612] 34. A processor-implemented low -latency value equivalent exchange embodiment, comprising: 

The prior art comprises, a Low Latency (analysis system or systems), in the process of making suggestions based on recent (or Time Frame), with respect to the purchase transactions.

[0615] identifying, within a low-latency purchase transaction time-frame, a target source for the value substitute having sufficient value to supply the swap request based on the determined conversion exchange rate and amount; 

The prior art comprises, teachings of Low Latency, associated with operations (various access, embodiments 0618 & 0619), that, “decrease network and transaction latency” or latencies (or Delays).
Note by the process of, modifying the value source record.
[0618] deallocating the determined conversion rate and amount specified in the swap request for the value source holder and allocating it to the target source holder by modifying the value source record to reduce network transactions and decrease network and transaction latency

[0619] charging the determined conversion rate and amount specified in the swap request to the target source to assist the payment of the purchase transaction for the value source holder by using target source account information from a target source record to decrease network and transaction latency. 
As claimed in claim 1
[0623] 1. A merchant consumer bridging low -latency processor-implemented method embodiment, comprising: 


	The examiner is not persuaded by any arguments mapped against the Low Latency Database Access System, for more than one reason as clearly identified above.

	In response to ontological data for a chronometric object and domains, the examiner defines the scope below, based on the above analysis.

Note the definitions of claimed Terms Defined by the concept of being read in view of the broadest reasonable interpretation, in this case in light of applicant’s specification.

Ontological, the scope includes, “relationships between concepts”

Chronometric, is from the word, Chronometry, “is the science of the measurement of time, or timekeeping”

Domain, the scope includes, a specified sphere of activity or knowledge

SEE Ontological, Chronometric and Domain based, analysis (as an example), such as: First Time (or an Event Type), where, a customer vs. the returning Customer, are treated differently, this is due to the adaptation to acknowledge returning customers vs. new ones, these events do consider and have, at least one domain, as well are Ontological related and the domain or domains (Customers, events, locations), as well as, have Chronometric considerations (Time, that can determine, the Customer Returned or is New), since relates to Time of event with respect to a next event, in Time or Times (wherein the events are related by times, persons and locations), as should be clear to those skilled in the art.
SEE 0076-0082-
SEE Starbucks and web-site (0081) and customer, or a domain or domain specific
SEE Domains (merchants or customers or merchants and customers)
 [0076] In a further embodiment, the MCB-Platform may facilitate a merchant collecting information related to consumer's purchasing habits, preferences of products, and/or the like, loyalty/affinity programs for merchants. In one implementation, the merchant registry at a MCB-Platform database may match a consumer loyalty/affinity program membership, which facilitates delivery of offers, rewards and/or the like, to consumers. For example, a merchant may launch a " 15% off invitation" offer to attract first-time consumers, and a "25% off loyalty" offer for returning consumers.


	Therefore, the arguments are not deemed persuasive.

	Can applicant explain to the examiner, with the abstract disclosing, “a low-latency processing time-frame” and why does this not read as claimed”???

	As understood by the examiner above appears is related to what data is analyzed, and appears is, referring to analyzing Time data and also to, limited the search Range in Time, or in other words, limiting the searched for (Range of Data, in Time), or, limiting the Analysis, to recent time data, appears is clear, also minimizes latency, in the process of generating search results, as is common sense, LIMITS THE SEARCH SCOPE, to the recent data, this limiting of what is considered, by only analyzing Recent Data that is indexed (events) and filtered, vs. searching, ALL THE DATA for the user (domain) and/or location (domain). 


(C) In re page 12, applicant references Starbucks with no particular details (it is unclear), questions Offers in page 13, continues to page 15 (loyalty and Habits), and suggest the events have nothing to do with Time or times or nor searching user profile data in, ranges in time (recent).
In response those skilled in the art, would clearly understand, Time Periods (or Two Related Times, defining a Range), are considered for more than one reason, to make suggestions, utilizing Recent Data (this is a time period), this type of analyzing of data, limited by a time range, this operation read on as claimed of a low (lower), latency analysis system, associated with database stored historic event data.

Additionally as described above, the events are domain based for more than one reason, as well, are, chronometric, as well as ontologically (related data), in view of treating return customers (including at the web site), different than new ones.

(E) In re page 15, applicant states,

traversing a token index based on data expressing the user intent, based on the data expression intent …..

The Office Action indicates “traversing a token index based on the data expressing the usage intent and TABLE-US-00053.” 
However, it is unclear why the phrase “and TABLE-US-
00053” is appended to the recited claim element.’ 
It is unclear why the PHP code listing in Katzin after paragraph [0337] is referenced. The interpretation of the term “token index” is unclear. To the extent that the Office is concluding that any use of the word token, without regard for how the word token is used, teaches the claimed “token index”, this conclusion is respectfully traversed. The significance and relevance of “indexes” and “tokens” in this context is unclear.®

	Respectfully, like all other occurrences the examiner has cited corresponding disclosures and has cited many different areas to consider (since the claims are deemed broad in scope).



To those ordinary skill in the art, they would realize the scope of a Token or Tokens.
Note, a Token can be, a thing serving as a visible or tangible representation of a fact.

	Therefore, like all other arguments the arguments have no basis in fact, no consideration of the scope imparted to the claim language, that are contrary to the examiner’s understanding of what are deemed common sense and reasonable interpretations in view of the scope of the claims.

	In response to the above, applicant argues there is no Tokens, not traversing any tokens, nor any indexes and not related to any user intent data, the examiner fails to agree.


Therefore, there are indexed are based on the tokens (0178, 0306, 0470).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

	There appears to be little effort by applicant to assess the scope of the claim language, as claimed in light of the specification, nor any mapping to applicant’s specification, nor any broadest reasonable interpretation of the claim language. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections
under this section made in this Office action:

A person shall be entitled to a patent unless -

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4 are rejected under 35 U.S.C. 102 as being

Regarding claim 1, Katzin is deemed to disclose and meets
the recited limitations, associated with a method for use in a
low-latency database analysis system, the method comprising: obtaining, in the low-latency database analysis system, data expressing a usage intent with respect to the low-latency database analysis system,

SEE Data Expressing a User Intent (User History Data), such as 0077 for example based on, Tweet, activities (an engaged Consumer), with preferences, INTERESTS and Purchasing Patterns, each being DATA THAT EXPESSES USER INTENT, applied to make offer or suggestions
SEE Track User Behaviors
 [0077] FIGS. 1A-1C provides block diagrams illustrating various example embodiments of the MCB-Platform. FIG. 1A shows exemplary aspects of matching merchant offers to consumers based on consumer opt-in activities bow within implementations of the MCB-Platform. In one implementation, a consumer may engage in a plurality of opt-in activities 105 that reflect his preferences and interests in consumer goods, purchasing patterns, and/or the like. For example, the consumer "John Smith" may tweet his purchase of a Starbucks coffee, e.g., at 118a; such social media activities 105a may be captured by the MCB-Platform to track consumer behaviors. For another example, the MCB-Platform may obtain information as to "John Smith's" membership with Starbucks, as he added a Starbucks card to his electronic wallet, showing his loyalty and constant consumption habits 105b in Starbucks coffee. For another example, the MCB-Platform 120 may obtain GPS coordinates of "John Smith" 105c (e.g., via consumer's smartphone, etc.), based on which the MCB-Platform may recommend offers from nearby merchant stores to the consumer. The consumer opt-in activities 105 may comprise a 


SEE the abstract which recites the text with
“Low Latency processing time frame”, and Indexing also lowers access latency, in query response time or times of a low latency database analysis system, as claimed.

SEE low latency database based analysis system 
Embodiments (Time Frame), 0612, 0615, 0618, 0619, 0623, 0629, 0660, 0688
SEE 0221, offer suggestions based on the consumers Recent Purchase History (or a Limited to a recent, Time Frame)

SEE associated details in 0612- 0619, 0623, 0629, 0660, 0688, w/confidence, because it is based on User Intent (such as: 0077), applied to make Offers (0073-, matching offer to a consumer), or suggestions (0221)

Note, User Intent Data, 0114, 0181, 0187, 0191, is accessed query by MCB a DB (merchant DB), to make offers, suggestions or other outputs, 0073, 0076, 0196, associated with Confidence levels or scoring and meeting a threshold


° obtaining ontological data (Related Data), for a chronometric object (related, in w/Time to make offers at user devices in Fig. 1A.)

	Such as handling Return Customers vs. New customers

Note, Ontological data is chronometric based (with Time Data), in the low latency analysis (abstract) system...

Note, outputs are associated with OFFERS or suggestions, w/low-latency (such as: Recent Time Considerations and/or low latency access and/or analysis such as: with Indexed Data.

Note based on, “Recent Data History”, the data is filtered or limited in Time, or filtered. 



[0221] As shown in FIG. 8F, the consumer may view offer bridging information 835 at the offer bridging screen 800f. For example, the MCB-Platform may provide offer suggestions based on the consumer's recent purchase history.

O	identifying a chronometry dataset (Is, the science or technique of measuring time), from a plurality of chronometry datasets,

wherein the plurality of chronometry datasets includes a domain-specific chronometry dataset (0077-, O081-, such as a consumer, @Starbucks or a merchant at a previous time in history) and a canonical (related), chronometry (with respect to Time), dataset 

(Such as: transactions w/locations and Times), applied to make offers or suggestions (required to determine returning customers).

Such as, directed to analysis (0286) of recent (or recency), in the historic user record, where Intent data is generated and output to make, the suggestions or the offers, is associated with Time, and domain specific chronometry datasets (Users), and have canonical chronometry (Events relating with respect to Time).

SEE offers or rewards based in historic data (with, Time data) allowing differentiating between New vs. Loyalty customers (are returning customers or Second Events vs. initial events, are related by a canonical), since time of associated it is also chronometric (w/Time), consideration of the data, as well as related events (in view of return customers), as well as only considering searching based on recent (time considerations), of the profiled user data, to obtain Recent Intent Data, by filtering out, older data from the search scope, as understood by the examiner. 


(0076), including real time rewards (0160), also see 0252, 0363, 0379 (such as: w/Offers Tab), 0394, 0401, 0472, etc…

SEE User Tables (w/preferences), etc...

Note domain specific, such as: track multiple entity accounts (each account, can be, a user domain) of a MCB-Platform or domains IDs (merchant or source or other) or exchange

SEE 0472

O 	obtaining results data in accordance with the chronometry dataset and the chronometric object (Use Recent Data)

O	generating output data representing the results data in accordance with the chronometry dataset



outputting the output data for presentation via a user interface (see User Device, generating, Offers, such as in Fig. 1A, consumer 102), based on the system details above

SEE 0394 and Fig. 43



Regarding claim 3, Katzin is deemed to meet as claimed, wherein identifying the chronometry dataset includes:

determining whether the data expressing the usage intent includes data indicating an expressly 

(SEE Confidence in view of scoring)

Expressly includes the scope explicitly clearly or for a specific purpose, solely


(see at least, 0081, 0082, 0132-0136, 0144-0), 

O	identified chronometry dataset (w/Time data); and

O	in response to a determination that the data expressing the usage intent includes data indicating an expressly identified chronometry dataset (Including, utilizing the customers recent purchase history, 0221)

O 	identifying the expressly (0196, 0221), identified chronometry (such as GOOD ACCOUNT HISTORY or previous to a current point in Time) and 0198 (w/Timestamp)

In the Dataset or Datasets, being, a chronometry dataset (having Time and analyzing in view Time)

SEE 0394, 0629, 0660, 0688, 0472 (w/timestamp), Fig. 51 and/or time period) and habits (0076, 0077 and consumption n loyalty {such as: at Starbucks}, to make offers), based on user intent (or behavior) type data being historic user activities and/or 0077, or user behaviors.

Regarding claim 4 of claim 3, Katzin is deemed to meet as claimed, wherein determining whether the data expressing the usage intent includes the data indicating the expressly identified chronometry dataset includes:


w/Tokens (0162, 0164, 0166, 0167, 0168, 0483) 

O 	traversing a token index (0178, 0306, 0470-), based on the data expressing the usage intent 


Token includes the scope, “a thing serving as a visible or tangible representation of a fact, quality, feeling, etc.”


Also Specifically calls out, Token based data, 

SEE Tokenized 

(0162, 0164, 0166, 0167, 0168, 0483) 

SEE Consumer Wallet 503, w/Token which may be converted, those skilled in the art would realize, this data requires scanning to process.

SEE 
(e.g., the card's issuing bank) may provide a token 514a, which may be converted a tokenized PAN number 514b for the consumer wallet 503.

Note, cited areas, timestamp, w/purchase etc… and associated data, are ALL Tokens associated with user behavior is INDEXED, as user intent data, 0259-0266, which is indexed in order to be used, by a traverse as claimed, to generate results (automatic offers or suggestions), including based on, searching the most recent data to determine current & recent criteria based profiling of a user domain or user intent to generate offers to users, that is being based on a claimed, chronometry and the chronometric chronometry, as well as Ontological.

If understood, in view of chronometry (such as: events, are related in Time), encompasses the scope of Ontological, only requires (something, concepts or users or anything), to be related in some way (branch or concept and/or category), such as 


SEE Token Data 0259-0265



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre- AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
Claims 2 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Katzin et al. (US 2012/0303425), as applied above, in view of Kaplan (US 2015/0172330).

Regarding claim 2, Katzin at 0394, teaches use of a calendar (offers or alerts), but fails to particularly teach, Kaplan is deemed to teach and render obvious the difference, as claimed, “the canonical chronometry dataset describes a Georgian calendar and the domain-specific chronometry dataset describes a chronometric unit such that a temporal location expressed with reference to the chronometric unit and, indicative of an epoch value differs from a temporal location indicative of the epoch value and 

Note an epoch is, the beginning of a distinctive period in the history of someone or something.

Kaplan teaches a calendar and Epoch (date), wherein determining the calendar point (day, month and year), etc.., the determination can be made based on a Gregorian calendar (0062-), being associated with a Time (epoch), wherein, “the timestamp may be accompanied by time zone information (or location information), in some embodiments, the timestamp indicates a number of milliseconds since an epoch (e.g., Jan. 1, 1970) and a time zone, in some embodiments, when determining a calendar day, month, and year of a timestamp, the determination is made based on a known reference calendar such as, for example, a Gregorian calendar.

Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to modify Katzin et al. in view of the teachings of Kaplan, to perform as claimed, with respect to details of, a dataset describes a Georgian calendar and a temporal location expressed with reference to the chronometric unit and, indicative of an epoch value differs from a temporal location indicative of the epoch value and expressed in accordance with the canonical chronometry dataset, to determine a calendar day, month, and year of a timestamp, based on the Georgian calendar, as taught by Kaplan.

Regarding claims 19-20, the combination as applied above is deemed to render obvious as claimed as applied, with details as claimed (method), obtaining a resolved-request corresponding to the data expressing the usage intent in accordance with a chronometry dataset, wherein obtaining the resolved-request includes identifying the chronometry dataset from a plurality of chronometry datasets, wherein the plurality of chronometry datasets includes a domain-specific chronometry dataset and a canonical chronometry dataset, wherein: the canonical chronometry dataset describes a Gregorian calendar (as described above).



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 5-7 and 8-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5, in combination with claims 4, 3 and 1, the prior art fails to teach, disclose or suggest the combination of limitation claims 1, 3 and 4, in combination with claim 5, further reciting, Claim 5, of claim 4, wherein obtaining the results data includes: obtaining a probable chronometric object by traversing a finite state machine representing the chronometry dataset, wherein the data expressing the usage intent omits data expressly indicating the probable chronometric object and including data indicating the probable chronometric object in
the results data.

Claims 6, 7 (dependent), are objected to for at least the reasons of claim 5.

Regarding claim 8 in combination with claims 3 and 1, the prior art fails to teach, disclose or suggest the combination of in claim 8 of claim 3, further reciting, wherein obtaining the ontological data for the chronometric object includes: in response to a determination that the data expressing the usage intent includes an analytical object identifier, obtaining the ontological data based on the analytical object identifier and in response to a determination that the data expressing the usage intent omits the analytical object identifier: identifying a chronometric token by traversing a token index based on the data expressing the usage intent, the chronometric token representing the chronometric object; and obtaining the ontological data based on the chronometric token.

Claims 9-18 (dependent) are objected to for at least the reasons of claim 8.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(A) Sivathanu et al. (US 9,576,007), teaches low latency search, by utilizing an Index, this index as well as all indexes, that organize of Data, causes lower latency access to that data (due to being Organized), is like reclassifying the Patents at the Patent Office, is always directed to, an attempt to minimize any access latencies (or Time), as is common sense, the better one organized what they have, minimizes time in locating the organized anything. 

(B) Chau et al. (US 10,929,486), describes suggestions based on a user’s, interests, Current Mood and intent data, associated with Time data (see Fig. 3A-)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162